DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-12 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 2, 3, 4, 7 and 8 such as “a substrate including a sub-pixel region and a transparent region in a plan view; a buffer layer disposed on the substrate; a plurality of thin film transistors disposed on the substrate, each of the plurality of thin film transistors comprising an active layer, a gate electrode, a source electrode, and a drain electrode; a plurality of sub-pixels including a plurality of light emitting layers, a plurality of lower electrodes, and an upper electrode disposed on the substrate, the plurality of light emitting layers being disposed between the plurality of lower electrodes and the upper electrode; an encapsulation substrate disposed on the upper electrode; a pixel defining layer disposed on the substrate, the pixel defining layer having a plurality of openings defined therein for exposing at least part of the plurality lower electrodes; and a touch sensor including a plurality of touch sensor electrodes, a plurality of touch sensor wirings, and a plurality of connection wirings disposed on the substrate, each of the plurality of connection wirings connecting adjacent touch sensor electrodes among the plurality of touch sensor electrodes, wherein the substrate comprises: a first polyimide layer; a barrier layer disposed on the first polyimide layer; and a second polyimide layer disposed on the barrier layer, wherein the source electrode, the drain electrode, and the plurality of touch sensor wirings are formed of a same material, wherein the source electrode, the drain electrode, and the plurality of connection wirings are formed of a same material, wherein the plurality of connection wirings are disposed on the pixel defining layer to overlap the pixel defining layer in a plan view, wherein the encapsulation substrate includes at least one inorganic layer and at least one organic layer, wherein each of the plurality of touch sensor electrodes is disposed across at least 27 sub-pixels areas, wherein the sub-pixel region and the transparent region do not overlap in a plan view, wherein a portion of the upper electrode in the sub-pixel region is substantially island shape, wherein the plurality of touch sensor wirings electrically connect the plurality of touch sensor electrodes and an external device, and transfer a changed capacitance of the touch sensor electrode to the external device or provide a sensing voltage generated from the touch sensor electrode to the external device, and wherein the external device senses a change in capacitance which is generated in the touch sensor electrodes”(claim 2)… “a substrate including a first display region having a first light transmittance and a second display region disposed adjacent to the first display region and having a second light transmittance in a plan view; a buffer layer disposed on the substrate; a plurality of thin film transistors disposed on the substrate, each of the plurality of thin film transistors comprising an active layer, a gate electrode, a source electrode, and a drain electrode; a plurality of pixels including a plurality of light emitting layers, a plurality of lower electrodes, and an upper electrode that are disposed on the substrate, the plurality of light emitting layers disposed between the plurality of lower electrodes and the upper electrode; an encapsulation substrate disposed on the plurality of pixels; a pixel defining layer disposed on the substrate, the pixel defining layer partially exposing the plurality of lower electrodes; and a touch sensor including a plurality of touch sensor electrodes, a plurality of touch sensor wirings, and a plurality of connection wirings disposed on the substrate, wherein the plurality of pixels include first pixels in the first display region and second pixels in the second display region, wherein each of the first display region and the second display region includes a light emitting area in which the image is displayed and a light transmission area in which light is transmitted therethrough, wherein a number of the second pixels in the light emitting area of the second display region are less than a number of the first pixels in the light emitting area of the first display region, and wherein the first light transmittance in the light transmission area of the first display region is less than the second light transmittance in the light transmission area of the second display region” (claim 3)… “a substrate including a first display region having a first light transmittance and a second display region disposed adjacent to the first display region and having a second light transmittance in a planar view; a buffer layer disposed on the substrate; a plurality of thin film transistors disposed on the substrate, each of the plurality of thin film transistors comprising an active layer, a gate electrode, a source electrode, and a drain electrode; a plurality of pixels including a plurality of light emitting layers, a plurality of lower electrodes, and an upper electrode that are disposed on the substrate, the plurality of light emitting layers disposed between the plurality of lower electrodes and the upper electrode; an encapsulation substrate disposed on the plurality of pixels; a pixel defining layer disposed on the substrate, the pixel defining layer partially exposing the plurality of lower electrodes; a touch sensor including a plurality of touch sensor electrodes, a plurality of touch sensor wirings, and a plurality of connection wirings disposed on the substrate; and a light blocking member on the touch sensor electrodes, wherein the source electrode, the drain electrode, and touch sensor wiring are formed of a same material, wherein the source electrode, the drain electrode, and the plurality of connection wirings are formed of a same material, wherein the plurality of connection wirings are disposed on the pixel defining layer to overlap the pixel defining layer in a plan view, wherein the encapsulation substrate includes at least one inorganic layer and at least one organic layer, wherein the plurality of pixels include first pixels in the first display region and second pixels in the second display region, wherein each of the first display region and the second display region includes a light emitting area in which the image is displayed and a light transmission area in which light is transmitted therethrough, wherein a number of the second pixels in the light emitting area of the second display region are less than a number of the first pixels in the light emitting area of the first display region, wherein the first light transmittance in the light transmission area of the first display region is less than the second light transmittance in the light transmission area of the second display region, and wherein the substrate comprises: a first polyimide layer; a barrier layer disposed on the first polyimide layer; and a second polyimide layer disposed on the barrier layer”(claim 4)… “:  a substrate; a buffer layer disposed on the substrate; a plurality of thin film transistors disposed on the substrate, each of the plurality of thin film transistors comprising an active layer, a gate electrode, a source electrode, and a drain electrode; a plurality of pixels including a plurality of light emitting layers, a plurality of lower electrodes, and an upper electrode disposed on the substrate, the plurality of light emitting layers being disposed between the plurality of lower electrodes and the upper electrode; an encapsulation substrate disposed on the plurality of pixels; a pixel defining layer disposed on the substrate, the pixel defining layer having a plurality of openings defined therein for exposing at least part of the plurality lower electrodes; and a touch sensor including a plurality of touch sensor electrodes, a plurality of touch sensor wirings, and a plurality of connection wirings disposed on the substrate, each of the plurality of connection wirings connecting adjacent touch sensor electrodes among the plurality of touch sensor electrodes, wherein the substrate comprises: a first polyimide layer; a barrier layer disposed on the first polyimide layer; and a second polyimide layer disposed on the barrier layer, wherein the source electrode, the drain electrode, and the plurality of touch sensor wirings are formed of a same material, wherein the source electrode, the drain electrode, and the plurality of connection wirings are formed of a same material, wherein the plurality of connection wirings are disposed on the pixel defining layer to overlap the pixel defining layer in a plan view, wherein the encapsulation substrate includes at least one inorganic layer and at least one organic layer, wherein each of the plurality of touch sensor electrodes is disposed across at least nine pixel areas, wherein the lower electrode has a multilayer structure including a first electrode layer, a second electrode and a third electrode layer,  wherein the first electrode layer and the third electrode layer comprise ITO, and wherein the second electrode layer between the first electrode and the third electrode comprises Ag”(claim 7)… “a substrate including a first display region having a first light transmissivity and a second display region disposed adjacent to the first display region and having a second light transmissivity in a planar view; a buffer layer disposed on the substrate; a plurality of thin film transistors disposed on the substrate, each of the plurality of thin film transistors comprising an active layer, a gate electrode, a source electrode, and a drain electrode; a plurality of pixels including a plurality of light emitting layers, a plurality of lower electrodes, and an upper electrode that are disposed on the substrate, the plurality of light emitting layers disposed between the plurality of lower electrodes and the upper electrode; an encapsulation substrate disposed on the plurality of pixels; a pixel defining layer disposed on the substrate, the pixel defining layer partially exposing the plurality of lower electrodes; a touch sensor including a plurality of touch sensor electrodes, a plurality of touch sensor wirings, and a plurality of connection wirings disposed on the substrate; and a light blocking member on the touch sensor electrodes, wherein the source electrode, the drain electrode, and touch sensor wiring are formed of a same material, wherein the source electrode, the drain electrode, and the plurality of connection wirings are formed of a same material, wherein the plurality of connection wirings are disposed on the pixel defining layer to overlap the pixel defining layer in a plan view, wherein the encapsulation substrate includes at least one inorganic layer and at least one organic layer, wherein the plurality of pixels include first pixels in the first display region and second pixels in the second display region, wherein each of the first display region and the second display region includes a light emitting area in which the image is displayed and a light transmission area in which light is transmitted therethrough, wherein a number of the second pixels in the light emitting area of the second display region are less than a number of the first pixels in the light emitting area of the first display region, wherein the first light transmissivity in the light transmission area of the first display region is less than the second light transmissivity in the light transmission area of the second display region, and wherein the substrate comprises: a first polyimide layer; a barrier layer disposed on the first polyimide layer; and a second polyimide layer disposed on the barrier layer”(claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 17, 2022